             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
 AMERICAN OVERSIGHT,                                )
 1030 15th Street NW, B255                          )
 Washington, DC 20005                               )
                                                    )
                                         Plaintiff, )
                                                    )
 v.                                                 )     Case No. 20-cv-1741
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
 2201 C Street NW                                   )
 Washington, DC 20520                               )
                                                    )
                                        Defendant. )
                                                    )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

State under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of the FOIA, American Oversight is deemed to have exhausted its administrative remedies

pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the



                                                 1
            Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 2 of 15




Defendant from continuing to withhold department or agency records and ordering the

production of department or agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

                                 State Emails Key Terms Request

       7.       On May 20, 2020, American Oversight submitted a FOIA request to State

seeking expedited production of:

               All email communications (including email messages, calendar
               invitations, and attachments thereto, and including complete email
               chains) sent by the officials specified below containing any of the
               following key terms:

                      i.   Linick
                     ii.   steve.a.linick@stateoig.gov
                    iii.   linicksa@state.gov

                                                 2
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 3 of 15




                    iv.    “Inspector General”
                     v.    “IG report”
                    vi.    whistleblower

               Specified Officials:

                      i.   Secretary Mike Pompeo, or anyone communicating on
                           his behalf, such as a scheduler or assistant
                     ii.   Deputy Secretary Stephen Biegun
                    iii.   Senior Advisors (to Secretary Pompeo) Mary Kissel and
                           Toni Porter
                    iv.    Executive Secretary Lisa Kenna
                     v.    Senior Counselor to the Secretary T. Ulrich Brechbuhl,
                           including in his capacity of Undersecretary for Public
                           Diplomacy
                    vi.    Under Secretary for Management Brian Bulatao
                   vii.    Acting Legal Advisor Marik String
                  viii.    White House Liaison Nilda Pedrosa, or any other
                           individuals acting in the capacity of White House
                           Liaison or Deputy White House Liaison

       8.      American Oversight requested all responsive records from April 15, 2020,

through May 15, 2020.

       9.      American Oversight further explained that it:

               limited its request to sent email Communications. To be clear,
               however, American Oversight still requests complete email chains.
               So, for example, if Secretary Pompeo sent a response to an incoming
               message containing a key term above, the email chain containing the
               initially received message and the response is responsive to this
               request.

       10.     American Oversight sought expedited processing of the request, citing, among

other things, the compelling and urgent need to inform the public on issues concerning actual or

alleged federal government activity regarding former Inspector General Steve Linick’s removal

from his position, in combination with the fact that American Oversight is primarily engaged in

disseminating the information it receives from public records requests to the public.




                                                 3
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 4 of 15




       11.     By email sent May 22, 2020, State acknowledged receipt of American

Oversight’s FOIA request and assigned the State Emails Key Terms Request tracking number F-

2020-05571.

       12.     In its May 22, 2020 letter, State denied American Oversight’s request for

expedited processing of the State Emails Key Terms Request and reported that it “will not be

able to respond within the 20 days provided by the statute due to ‘unusual circumstances.’”

       13.     As of the date of this Complaint, American Oversight has not received any further

communications from State regarding this FOIA request.

                                     OIG Directives Request

       14.     On May 20, 2020, American Oversight submitted a FOIA request to State Office

of the Inspector General (OIG) seeking expedited production of:

               1. Any directives or guidance transmitted to the Office of the
                  Inspector General regarding the status of any investigations
                  involving Secretary Mike Pompeo or members of his family.
                  This request includes but is not limited to directives to pause,
                  cease, include or omit evidence from, reduce or change staffing
                  for, or in any other way shape any such investigations.

               2. Any formal memoranda filed by Inspector General Steve Linick
                  regarding any investigations involving Secretary Mike Pompeo
                  or members of his family. This request includes but is not limited
                  to internal memoranda, memoranda to file, memoranda of
                  conversations, information memoranda, or action memoranda.

       15.     American Oversight requested all responsive records from July 1, 2019, through

the date the search is conducted.

       16.     American Oversight sought expedited processing of the request citing, among

other things, the compelling and urgent need to inform the public on issues concerning actual or

alleged federal government activity regarding former Inspector General Linick’s removal from




                                                4
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 5 of 15




his position, in combination with the fact that American Oversight is primarily engaged in

disseminating the information it receives from public records requests to the public.

       17.     By email sent May 20, 2020, State OIG acknowledged receipt of American

Oversight’s FOIA request and assigned the OIG Directives FOIA reference number 2020-223.

       18.     By the same May 20, 2020 email, State OIG reported that it was reviewing

American Oversight’s request for expedited processing of the OIG Directives FOIA.

       19.     As of the date of this Complaint, State OIG has not provided a determination on

American Oversight’s request for expedited processing.

       20.     As of the date of this Complaint, American Oversight has not received any further

communications from State OIG regarding this FOIA request.

                                     Linick Meetings Request

       21.     On May 20, 2020, American Oversight submitted a FOIA request to State OIG

seeking expedited processing of:

               1. All calendars or calendar entries for Inspector General Steve
                  Linick, including any calendars maintained on his behalf,
                  reflecting any meetings or requested meetings with Secretary
                  Pompeo, former Deputy Secretary Sullivan or Deputy Secretary
                  Biegun, or Under Secretary for Management Bulatao, that took
                  place from July 1, 2019, to the date the search is conducted.

                   For calendar entries created in Outlook or similar programs, the
                   documents should be produced in “memo” form to include all
                   invitees, any notes, and all attachments. Please do not limit your
                   search to Outlook calendars—we request the production of any
                   calendar—paper or electronic, whether on government issued or
                   personal devices—used to track or coordinate how these
                   individuals allocate their time on agency business.

                   The search should include any calendars associated with Mr.
                   Linick’s individual email account, as well as any official
                   calendars maintained for him, including by his administrative
                   assistant or scheduler.



                                                 5
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 6 of 15




               2. All email communications (including email messages, calendar
                  invitations, and attachments thereto, and including complete
                  email chains) between Inspector General Steve Linick
                  (including, but not limited to, steve.a.linick@stateoig.gov and
                  linicksa@state.gov) and any of the specified officials below,
                  regarding meetings or requests for meetings with Secretary
                  Pompeo, former Deputy Secretary John Sullivan or Deputy
                  Secretary Stephen Biegun, or Under Secretary for Management
                  Brian Bulatao:

                      i.   Secretary Mike Pompeo, or anyone communicating on
                           his behalf, such as a scheduler or assistant
                     ii.   Deputy Secretary Stephen Biegun or former Deputy
                           Secretary John Sullivan, or anyone communicating on
                           their behalf such as a scheduler or assistant
                    iii.   Under Secretary for Management Brian Bulatao, or
                           anyone communicating on his behalf, such as a scheduler
                           or assistant

       22.     American Oversight requested all responsive records from July 1, 2019, through

the date the search is conducted.

       23.     American Oversight sought expedited processing of the request, citing, among

other things, the compelling and urgent need to inform the public on issues concerning actual or

alleged federal government activity regarding former Inspector General Linick’s removal from

his position, in combination with the fact that American Oversight is primarily engaged in

disseminating the information it receives from public records requests to the public.

       24.     By email sent May 20, 2020, State OIG acknowledged receipt of American

Oversight’s FOIA request and assigned the Linick Meetings Request tracking number 2020-224.

       25.     By the same May 20, 2020 email, State OIG reported that it was reviewing

American Oversight’s request for expedited processing of the Linick Meetings Request.

       26.     As of the date of this Complaint, State OIG has not provided a determination on

American Oversight’s request for expedited processing.




                                                6
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 7 of 15




       27.    As of the date of this Complaint, American Oversight has not received any further

communications from State OIG regarding this FOIA request.

                                Linick Emails Key Terms Request

       28.    On May 20, 2020, American Oversight submitted a FOIA request to State OIG

seeking expedited processing of:

              All email communications (including email messages, calendar
              invitations, and attachments thereto, and including complete email
              chains) sent by Inspector General Steve Linick (including, but not
              limited to, steve.a.linick@stateoig.gov and linicksa@state.gov), to
              any of the specified officials below, and containing any of the
              following key terms:

                      i.   Saudi
                     ii.   KSA
                   iii.    “arms sale”
                    iv.    “arms deal”
                     v.    Faulkner
                    vi.    “emergency declaration”
                   vii.    AECA
                  viii.    dog
                    ix.    “Chinese food”
                     x.    takeout
                    xi.    UberEats
                   xii.    Susan
                  xiii.    “Ms. Pompeo”
                  xiv.     “Mrs. Pompeo”
                   xv.     Shocker
                  xvi.     Lawler
                 xvii.     Henderson
                xviii.     Madison
                  xix.     “Nick Pompeo”
                   xx.     Kansas
                  xxi.     Porter
                 xxii.     Pence
                xxiii.     Hook
                 xxiv.     Moley
                  xxv.     Stull
                 xxvi.     Nowrouzzadeh
                xxvii.     Giuliani
               xxviii.     Yovanovitch
                 xxix.     gmail

                                               7
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 8 of 15




                  xxx.     “personal email”

               Specified Officials:

                      i.   Secretary Mike Pompeo, or anyone communicating on
                           his behalf, such as a scheduler or assistant
                     ii.   Executive Secretary Lisa Kenna
                    iii.   Deputy Secretary Stephen Biegun or former Deputy
                           Secretary John Sullivan, or anyone communicating on
                           his behalf such as a scheduler or assistant
                    iv.    Under Secretary for Management Brian Bulatao

       29.     American Oversight requested all responsive records from July 1, 2019, through

the date the search is conducted.

       30.     American Oversight sought expedited processing of the request, citing, among

other things, the compelling and urgent need to inform the public concerning actual or alleged

federal government activity regarding former Inspector General Linick’s removal from his

position, in combination with the fact that American Oversight is primarily engaged in

disseminating the information it receives from public records requests to the public.

       31.     By email sent May 20, 2020, State OIG acknowledged receipt of American

Oversight’s FOIA request and assigned the Linick Emails Key Terms Request tracking number

2020-225.

       32.     By the same May 20, 2020 email, State OIG reported that it was reviewing

American Oversight’s request for expedited processing of the Linick Emails Key Terms Request.

       33.     As of the date of this Complaint, State OIG has not provided a determination on

American Oversight’s request for expedited processing.

       34.     As of the date of this Complaint, American Oversight has not received any further

communications from State OIG regarding this FOIA request.




                                                8
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 9 of 15




                               Pompeo Written Responses Request

       35.     On June 5, 2020, American Oversight submitted a FOIA request to State OIG

seeking:

               The written responses by Secretary Pompeo (or anyone compiling
               responses on his behalf) in response to inquiries by State OIG
               investigators regarding arms sales to Saudi Arabia and the United
               Arab Emirates.

       36.     American Oversight further explained that it:

               believes that this request for a single, readily identifiable document
               should be assigned to the Simple processing track. This record
               concerns a matter of significant public concern and American
               Oversight expects that State can respond expeditiously.

       37.     By email sent June 8, 2020, State OIG acknowledged receipt of American

Oversight’s FOIA request and assigned the Pompeo Written Responses Request tracking number

2020-235.

       38.     As of the date of this Complaint, American Oversight has not received any further

communications from State OIG regarding this FOIA request.

                             Exhaustion of Administrative Remedies

       39.     As of the date of this Complaint, State has failed to (a) notify American Oversight

of any determinations regarding American Oversight’s FOIA requests, including the full scope

of any responsive records Defendant intends to produce or withhold and the reasons for any

withholdings; or (b) produce all of the requested records or demonstrate that the requested

records are lawfully exempt from production.

       40.     Through State’s failure to make determinations as to American Oversight’s FOIA

requests within the time period required by law, American Oversight has constructively

exhausted its administrative remedies and seeks immediate judicial review.



                                                 9
              Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 10 of 15




        41.     In addition, as of the date of this Complaint, State OIG has failed to make a

determination as to three of American Oversight’s requests for expedited processing (the OIG

Directives Request, the Linick Meetings Request, and the Linick Emails Key Terms Request).

Further, State has denied American Oversight’s request for expedited processing as to the State

Emails Key Terms Request.

        42.     Through State’s denial and failure to make a determination with respect to

American Oversight’s requests for expedited processing within the time period required by law,

American Oversight has exhausted its administrative remedies as to that issue and seeks

immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

        43.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        44.     American Oversight properly requested records within the possession, custody,

and control of Defendant.

        45.     Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        46.     Defendant has failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        47.     Defendant’s failure to conduct adequate searches for responsive records violates

FOIA.




                                                 10
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 11 of 15




       48.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to Plaintiff’s FOIA requests.

                                         COUNT II
                              Violation of FOIA, 5 U.S.C. § 552
                        Withholding of Non-Exempt Responsive Records

       49.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       50.     American Oversight properly requested records within the possession, custody,

and control of Defendant.

       51.     Defendant is an agency subject to FOIA and must therefore release in response to

FOIA requests any non-exempt records and provide a lawful reason for withholding any

materials.

       52.     Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA requests.

       53.     Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to segregate exempt information in otherwise non-exempt records responsive

to its FOIA requests.

       54.     Defendant’s failure to provide all non-exempt responsive records violates FOIA.

       55.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                11
                Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 12 of 15




                                            COUNT III
                                 Violation of FOIA, 5 U.S.C. § 552
                               Failure to Grant Expedited Processing

          56.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

          57.     American Oversight properly requested records within the possession, custody,

and control of Defendant on an expedited basis.

          58.     Defendant is an agency subject to FOIA, and it must process FOIA requests on an

expedited basis pursuant to the requirements of FOIA.

          59.     The records sought relate to an activity of the federal government about which

there is an urgent need to inform the public.

          60.     Specifically, the records sought relate to a subject of heightened public and media

interest, implicating questions concerning the ousting of an inspector general potentially in

retaliation for investigating alleged wrongdoing on the part of a government official.

          61.     American Oversight is primarily engaged in disseminating information to the

public.

          62.     Therefore, the OIG Directives Request, the Linick Meetings Request, and the

Linick Emails Key Terms Request justified expedited processing under FOIA.

          63.     Defendant failed to ensure that a determination of whether to provide expedited

processing was made and notice of that determination was provided to American Oversight

within ten days after the date of the OIG Directives Request, the Linick Meetings Request, and

the Linick Emails Key Terms Request.

          64.     Defendant’s failure to grant expedited processing of the OIG Directives Request,

the Linick Meetings Request, and the Linick Emails Key Terms Request violated FOIA.



                                                  12
                Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 13 of 15




          65.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to grant expedited processing of the OIG Directives Request, the

Linick Meetings Request, and the Linick Emails Key Terms Request.

                                           COUNT IV
                                Violation of FOIA, 5 U.S.C. § 552
                             Wrongful Denial of Expedited Processing

          66.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

          67.     American Oversight properly requested records within the possession, custody,

and control of Defendant on an expedited basis.

          68.     Defendant is an agency subject to FOIA, and it must process FOIA requests on an

expedited basis pursuant to the requirements of FOIA.

          69.     The records sought relate to an activity of the federal government about which

there is an urgent need to inform the public.

          70.     Specifically, the records sought relate to a subject of heightened public and media

interest, implicating questions concerning the ousting of an inspector general potentially in

retaliation for investigating alleged wrongdoing on the part of a government official.

          71.     American Oversight is primarily engaged in disseminating information to the

public.

          72.     Therefore, the State Emails Key Terms Request justified expediting processing

under FOIA.

          73.     Defendant wrongfully denied expedited processing of the State Emails Key Terms

Request.




                                                   13
             Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 14 of 15




       74.      Defendant’s failure to grant expedited processing of the State Emails Key Terms

Request violated FOIA and State department regulations.

       75.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring State to grant expedited processing of the State Emails Key Terms Request.

                                          REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant State to expedite the processing of four of American Oversight’s

             FOIA requests identified in this Complaint (the State Emails Key Terms Request, the

             OIG Directives Request, the Linick Meetings Request, and the Linick Emails Key

             Terms Request);

       (2) Order Defendant State to conduct searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests submitted to State;

       (3) Order Defendant to produce, within twenty days of the Court’s order, any and all non-

             exempt records responsive to American Oversight’s FOIA requests and Vaughn

             indexes of any responsive records withheld under claim of exemption;

       (4) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;

       (5) Award American Oversight the costs of this proceeding, including reasonable

             attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

             to 5 U.S.C. § 552(a)(4)(E); and

       (6) Grant American Oversight such other relief as the Court deems just and proper.




                                                  14
           Case 1:20-cv-01741 Document 1 Filed 06/26/20 Page 15 of 15




Dated: June 26, 2020                        Respectfully submitted,

                                            /s/ Mehreen Rasheed
                                            Mehreen Rasheed
                                            D.C. Bar No. 144880

                                            /s/ Daniel A. McGrath
                                            Daniel A. McGrath
                                            D.C. Bar No. 1532723

                                            AMERICAN OVERSIGHT
                                            1030 15th Street NW, B255
                                            Washington, DC 20005
                                            (202) 848-1320
                                            mehreen.rasheed@americanoversight.org
                                            daniel.mcgrath@americanoversight.org

                                            Counsel for Plaintiff




                                       15
